Judgment and order denying plaintiff’s *725motion to set aside the general verdict unanimously affirmed, without costs, since neither party has succeeded on the cross-appeals. Plaintiff sued to recover for services rendered defendant, as architect, in relation to the building of a Masonic temple, the project having been abandoned before construction work was begun. Under the contract and the understanding of the parties, the amount paid the architect plus the verdict of the jury is all the architect is entitled to receive. Present — Lazansky, P. J., Hagarty, Seudder, Tompkins and Davis, JJ.